Citation Nr: 1731790	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether vacatur of the Board of Veterans' Appeals July 12, 2017 Board decision that granted a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) since October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013 is warranted. 

2. Entitlement to a TDIU since July 22, 2013.

3. Entitlement to a TDIU prior to July 22, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983. 

This appeal initially came before the Board of Veterans' Appeals (Board) from February 2007 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

As discussed below, in its July 2017 decision the Board granted a TDIU as of October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU prior to July 22, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The part of the July 12, 2017 Board decision with respect to the issue of entitlement to a TDIU (both prior and since October 11, 2013) constitutes denial of due process for the Veteran.

2. Since July 22, 2013, the Veteran's service-connected disabilities have precluded her from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1. Vacatur of that part of the July 12, 2017 Board decision that granted a TDIU since October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013 is warranted. 38 U.S.C.A. §§ 7103 (c), 7104(a) (West 2014); 
38 C.F.R. § 20.904 (2016).

2. Since July 22, 2013, the criteria for entitlement to a TDIU have been met.
38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.340, 1341,4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Here, in its July 12, 2017 decision, the Board granted a TDIU since October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013. In that decision, the Board found that the Veteran was not entitled to a TDIU on a schedular basis prior to October 11, 2013. However, effective July 22, 2013, and decided in part by the Board's July 12, 2017 decision, the Veteran was service-connected for fibromyalgia, rated as 40 percent disabling, and lumbar spine strain, rated as 40 percent disabling. These two conditions represent disabilities affecting a single body system (i.e., orthopedic). Therefore, these two disabilities may be considered a single disability for TDIU purposes. See 38 C.F.R. § 4.16(a)(3). Under 38 C.F.R. § 4.16(a)(3) and as a result of the Board increasing the Veteran's lumbar strain disability rating to 40 percent, effective July 22, 2013, the Veteran met the schedular criteria for grant of a TDIU on July 22, 2013. Therefore, an error of law was made. 

Accordingly, the portion of the July 12, 2017 Board decision which granted a TDIU since October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013 is hereby VACATED.

TDIU Prior to July 22, 2013

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 4471 453-54 (2009). Accordingly, the claim for a TDIU is part and parcel of the claims for higher ratings, which have been pending since September 12, 2006. Thus, while the Veteran did not file a claim for a TDIU until January 2015, the pertinent appeal period for the TDIU claim in this case is as of September 12, 2006. 

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining, or maintaining, any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities. 
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoos v. Brown, 4 Vet. App. 361(1993). In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. § § 3.341, 4.16, 4.19. 

Here, the Veteran has been granted service connection for five disabilities: (i) major depressive disorder with unspecified anxiety disorder associated with fibromyalgia, rated at 50 percent from December 9, 2015, (ii) lumbar strain, rated, at 10 percent since September 12, 2006, and as 40 percent since July 22, 2013;. (iii) right lower extremity radiculopathy, rated at 20 percent since October 11, 2013; (iv) left lower extremity radiculopathy, rated at 20 percent since October 11, 2013; and (v) fibromyalgia, rated at 40 percent since September 12, 2006. The Veteran's fibromyalgia and lumbar strain represent disabilities affecting a single body system (i.e., orthopedic). Therefore, these two disabilities may be considered a single disability for TDIU purposes. See 38 C.F.R. § 4.16(a)(3). Thus, effective July 22, 2013, the Veteran met the schedular criteria for consideration for TDIU. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With respect to the substance of the claim, the Veteran asserts on multiple occasions that she has not held a job since 1993. See, e.g., Veteran's Application for Increased Compensation Based on Unemployability, dated January 1, 2015. A statement submitted in February 2013 from a VA nurse who cared for the Veteran reiterates this claim, and describes the Veteran's. chronic pain which "has made regular gainful employment more difficult." Both the 2017 expert medical opinion and the September 2016 affidavit from the Veteran's daughter note multiple instances within the period of a year of the Veteran simply falling due to weakness and instability in her ankles. She requires daily assistance dressing, cooking, cleaning, and handling other household matters. Her daughter notes that her mother has sometimes required bedrest for weeks on and off at a time. Her sleep is disturbed every three hours, and, when able to walk at all, it is limited to twenty minutes' duration. These are not practical limitations for someone engaged in substantially gainful employment. The Board therefore finds this persuasive evidence of the Veteran's inability to obtain or maintain meaningful employment.

In light of the foregoing, the Board resolves reasonable doubt in favor of the
Veteran and grants her claim for entitlement to TDIU, effective July 22, 2013.


ORDER

That part of the July 12, 2017 Board decision that granted a TDIU since October 11, 2013 and remanded the issue of entitlement to a TDIU prior to October 11, 2013 is vacated.

A TDIU is granted, effective July 22, 2013. 


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim for a TDIU on an extraschedular basis prior to July 22, 2013. 

Prior to July 22, 2013, the Veteran was service-connected for fibromyalgia, rated as 40 percent disabling, and lumbar strain, rated as 10 percent disabling. Her combined disability rating was 50 percent. Therefore, as the Veteran did not meet the threshold requirement of 38 C.F.R. § 4.16(a) prior to July 22, 2013, entitlement to individual unemployability benefits for that period may only be considered on an extraschedular basis. 38 C.F.R. §§ 3.321, 4.16.

A TDIU on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities. 38 C.F.R. § 4.16 (b). In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). Thus, the AOJ should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 
38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for a TDIU prior to July 22, 2013 on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b). The rating board should include a full statement of all factors having a bearing on the issue. 

2. After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran and her attorney should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


